Title: From George Washington to Thomas Marshall, 6 February 1796
From: Washington, George
To: Marshall, Thomas


          
            Dear Sir
            Philadelphia 6th Feb. 1796
          
          On the other side, you will receive a copy of my last to you dated the 2d ulto; accompanied with an Advertisement of the sale of my lands on the Western Waters. If you should be of opinion that the publication in the Lexington Gazette, of that part of the sd Advertisement which respects the Sale would be attended with any advantage to it I would thank you for having it inserted three times with an interval of a Week or two between each. The cost of which shall be paid to you, or your order as soon as it is made known to Dear Sir Your Obedt Hble Servt
          
            Go: Washington
          
          
            P.S. I had the pleasure to see your Son, Mr Jno. Marshall yesterday after noon & well.
          
        